Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Status of Claims
	Claims 1-3, 5-8 and 10-23 are pending and under examination. Claims 4 and 9 are canceled.
Claim Objections
Claims 10 and 11 are objected to because the claim indicators are incorrect. As stated in the previous Office Action dated 12/03/2020, all the claims were rejoined for examination. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (Patent No. 5225325A, published 07/06/1993, of record dated 09/24/2020) in view of Floyd et al. (US2004/0016035A1, published 01/22/2004). 
	Regarding claims 1 and 21, Miller et al. teach an immunohistochemical staining method using improved reagents (abstract). Miller et al. further teach a primary antibody in an improved, stabilized proteolytic enzyme solution and a labeled second antibody in the improved diluent is combined with the tissue section for a time sufficient for substantially complete antibody binding (col. 2, lines 20-40). Miller et al. teach an antibody diluent of this invention consists essentially of the globulin fraction of the species of the second antibody in a suitable buffer. When a mouse monoclonal antibody is used as the primary antibody followed by a goat anti-mouse second antibody, nonspecific binding is eliminated by incorporated a high concentration of goat globulins (i.e., enriched serum components) into the diluent for both the primary and secondary antibodies and if the second antibody is a rabbit antibody, rabbit globulins would be added to both antibody diluents (col. 10, lines 13-30), which reads on introducing the target-binding antibody into the labeling composition to form an active product composition comprising (a) a labeled antibody complex, which comprises the target-binding antibody and one labeling protein bound non-covalently to the target-binding antibody. Miller et al. teach the second antibody is biotinylated goat anti-mouse antibody, more preferably, the Fab’2 fraction of the antibody (col. 11, lines 1-15), which reads on the labeling proteins comprises a monovalent Fab antibody fragment comprising a region that binds non-covalently to the target-binding antibody wherein each of the labeling serum by using saturated ammonium sulfate (col. 10, lines 31-33). Miller et al. teach indirect biotin-avidin staining method to detect Desmin (Example 2), which reads on introducing at least a portion of the quenched active product composition to a sample; and following the introduction of at least a portion of the quenched active product composition to the sample, analyzing the sample to determine the presence or absence of the target compound in the sample.
Miller et al. teach that the globulin fraction can be prepared from nonimmune serum by using saturated ammonium sulfate (col. 10, lines 31-33). The instant specification discloses in Example 1 fractionation of human serum for quenching reagent is formed by the serum adjusting to saturation with solid ammonium sulfate. Therefore, the globulin fraction would have subclasses of enriched IgG. 
Miller et al. do not teach the target-binding antibody and quenching compounds comprise enriched serum components comprise immunoglobulin G of the same species as the sample.
Floyd et al. teach methods for determining the quality of reagents in an assay process, particularly a multistep immunohistochemical assay (see abstract). Floyd et al. teach immunohistochemical assay format, the quality control reagents may comprise (1) the antigen or epitope bound by the primary antibody and (2) a serum fraction, an antibody fraction, or 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the globulin fraction of nonimmune serum from the same species as the secondary antibody species as taught by Miller et al. with a globulin fraction that is obtained from the same species as the primary antibody as taught by Floyd et al. because Miller et al. and Floyd et al. both recognize adding a globulin fraction having the same species as one of the two antibodies used in an immunohistochemical assay. In particular, Floyd et al. teach that the quality control reagents to perform immunohistochemical assay use serum fraction that contains the same species as the primary antibody. Thus, the person of ordinary skill in the art would have modified the globulin fraction to be the same species as the primary antibody because globulin fraction of using the same species to the antibody of immunohistochemical assay prevents nonspecific reaction, as taught by Miller et al.
With regard to the limitation of the target-binding antibody is the same species as the sample, it would have been obvious to have used the primary antibody of the same species as the sample to detect the antigen as taught by Miller et al. because Miller et al. and Floyd et al. both 
Even though Miller et al. teach a high concentration of globulins with the method of fractionation by using saturated ammonium sulfate (col. 10, lines 31-33) into the diluent for both the primary and secondary antibodies, Miller et al. and Floyd et al. do not explicitly teach the enriched serum components are at a concentration greater than 4 fold that normally found in serum. 
However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable in reducing nonspecific affinities. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the concentration ranges recited in the claims is for any particular purpose or solve any stated problem. Meanwhile the references disclose that serum fraction is used with primary and secondary antibodies to reduce nonspecific interactions. Absence of unexpected result, it would have been obvious for one of ordinary skill to discover the optimum concentration of the enriched serum for immunohistochemical assay. 


	With regard to claims 3 and 5, Miller et al. teach staining tissue section to detect Desmin (Example 2). 
	With regard to claim 6, Floyd et al. teach sample may be blood fluids (see para. [0103]). It would have been obvious to have used the primary and second antibodies in fluid because antibodies are made for specific binding affinity.
	With regard to claim 7, Miller et al. teach secondary antibody comprising Fab’2 from monoclonal or polyclonal antibodies (Example 2, lines 48-52).
	With regard to claims 8 and 22, Miller et al. teach 2 to 5% bovine serum albumin (see col. 9, lines 65-68) and Floyd et al. teach diluent of bovine serum albumin in PBS or Tris biffer (see Fig. 2). However the references do not explicitly teach albumin at a concentration of no more than 10 mg/ml. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable in reducing nonspecific affinities. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the concentration ranges recited in the claims is for any particular purpose or solve any stated problem. Meanwhile the reference discloses that high concentration of globulins from serum by using saturated ammonium sulfate (col. 10, lines 31-33). Absence of unexpected result, it would have been 
	With regard to claims 10-11, Miller et al. teach that the globulin fraction can be prepared from nonimmune serum by using saturated ammonium sulfate (col. 10, lines 31-33). The instant specification discloses in Example 1 fractionation of human serum for quenching reagent is formed by the serum adjusting to saturation with solid ammonium sulfate. Therefore, the globulin fraction would have subclasses of at least IgG, IgM, and IgA.  
	With regard to claims 12 and 13, Miller et al. teach blocking nonspecific antibody binding rely on the use of bovine serum albumin (col. 9, lines 67-69).
	With regard to claim 17, see above rejection. Miller et al. do not specifically teach 5000-fold molar excess of fractioned serum proteins relative to the labeling proteins. Miller et al. teach globulins are in a concentration of 5% (col. 10, lines 40-45).  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable in label detection. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the concentration ranges recited in the claims is for any particular purpose or solve any stated problem. Meanwhile the reference discloses that high concentration of goat globulins can be used with HRPO-labeled avidin to produce a color development (col. 11, lines 
	With regard to claim 18, Miller et al. teach high concentration of goat globulins from serum by using saturated ammonium sulfate (col. 10, lines 31-33), which would read on precipitation with kosmotropic agents.
	With regard to claim 19, Miller et al. teach a mixture of primary and secondary antibody diluent (col. 10, lines 11-20). It would have been obvious that the hydrogen and van der Waals interactions between the primary and secondary antibody would at least bind to a portion other than Fc regions, as antibodies have Fab regions.
	With regard to claim 20, Miller et al. teach HRPO-labeled avidin to produce a color development (col. 11, lines 15-16), which reads on enzyme.
With regard to claims 22-23, Miller et al. teach that the globulin fraction can be prepared from nonimmune serum by using saturated ammonium sulfate (col. 10, lines 31-33). The instant specification discloses in Example 1 fractionation of human serum for quenching reagent is formed by the serum adjusting to saturation with solid ammonium sulfate. Therefore, the q globulin fraction would have subclasses of IgG, IgM, and IgA.  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (Patent No. 5225325, published 07/06/1993, of record dated 09/24/2020) in view of Floyd et al. (US2004/0016035A1, published 01/22/2004), as applied to claim 12 above, and further in view of Reichardt et al. (US2013/0123137A1, published 05/16/2013, of record dated 09/24/2020).
Miller et al. and Floyd et al. do not teach blocking composition comprises a non-animal blocking agent (claims 14-16).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rice proteins as a blocking agent as taught by Reichardt et al. with the globulin fraction as taught by Miller et al. and Floyd et al. because the ordinary artisan would recognize how to reduce nonspecific binding by a blocking reagent for fractionated proteins. The person would have a reasonable expectation of success in using rice protein with rabbit globulin because it was well understood in the art to combine blocking agents for assay detection. 
Response to Arguments
Applicant’s arguments filed 06/02/2021 have been considered but are moot because Applicant’s amendments necessitated a new ground of rejection. However certain arguments will be addressed below.
Applicant argues that Miller et al. fails to describe the use of serum components that are the same as species as the target-binding antibody and the species of the sample. The argument is not found persuasive because the above rejection has discussed that Floyd et al. teach a serum fraction containing the same isotype antibodies as the primary antibody and which is obtained from the same species from which the primary antibody was generated. With regard to target-binding antibody and sample having the species, the references do not explicit teach primary antibody and the sample are the same species, but it would have been obvious to have used the primary antibody of the same species as the sample to detect the antigen because the ordinarily artisan would 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635